Gunby, J.
A judgment need not be dated; 14 An. 665; but when it is dated and attested by the signature of the Judge, the date of the judgment cannot be corrected by reference to the minutes, which show that the case was tried and judgment rendered several months subsequent to the date of the written judgment. The minutes may supplement, but cannot reform the written judgment.
2. Where there is a patent contradiction between the date of judgment signed by the Judge and the date in the minutes of the rendition of the judgment, parol evidence will be admissible to show which date is correct.